        Case 5:19-cv-01418-DAE Document 32 Filed 04/30/20 Page 1 of 8




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                         SAN ANTONIO DIVISION

DEANNA THOMAS,                   §            No. 5:19-CV-1418-DAE
                                 §
           Plaintiff,            §
                                 §
vs.                              §
                                 §
GENERAL MOTORS FINANCIAL         §
COMPANY, INC., and PRG           §
RECOVERY & HOLDINGS, LLC,        §
                                 §
           Defendants.           §
________________________________ §

ORDER: (1) DENYING MOTION TO RECONSIDER; (2) DENYING MOTION
      FOR LEAVE TO FILE SECOND AMENDED COUNTERCLAIM;
 (3) DENYING MOTION TO STRIKE; AND (4) GRANTING MOTION TO
                    DISMISS COUNTERCLAIM

            Before the Court are: (1) Defendant PRG Recovery & Holdings,

LLC’s (“PRG”) Motion to Reconsider Order Denying PRG’s Motion to Dismiss

Plaintiff’s FDCPA Lawsuit (Dkt. # 25); (2) PRG’s Motion for Leave to File

Second Amended Counterclaim (Dkt. # 22); (3) PRG’s Motion to Strike

Impertinent or Scandalous Matter (Dkt. # 28); and (4) Plaintiff Deanna Thomas’s

Motion to Dismiss Counterclaim (Dkt. # 21). Pursuant to Local Rule CV-7(h), the

Court finds these matters suitable for disposition without a hearing. Upon careful

consideration of the memoranda in support of and in opposition to the motions, as
        Case 5:19-cv-01418-DAE Document 32 Filed 04/30/20 Page 2 of 8




well as the record, the Court—for reasons that follow—DENIES PRG’s motions

and GRANTS Plaintiff’s motion.

                                  BACKGROUND

             On December 6, 2019, Plaintiff filed suit in this Court against

Defendants General Motors Financial Company, Inc. (“GM Financial”) and PRG,

asserting a claim against PRG under the Fair Debt Collection Practices Act

(“FDCPA” or the “Act”), 15 U.S.C. § 1692f(6)(A), and against GM Financial

under Texas Business and Commerce Code § 9.609(b)(2). (Dkt. # 1.) Plaintiff’s

claims arise from the July 2015 purchase of a Chevrolet Malibu vehicle (the

“Vehicle”) from non-party Lone Star Chevrolet. (Id. at 5.) Plaintiff executed a

loan agreement which granted a security interest in the Vehicle to Lone Star

Chevrolet. (Id. at 6.) After the loan agreement was consummated, it was assigned

to GM Financial. (Id.)

             According to Plaintiff, on May 2, 2019, GM Financial engaged its

repossession agent PRG to repossess Plaintiff’s vehicle. (Dkt. # 1 at 6.) Plaintiff

alleges that after she noticed PRG’s arrival, she ran out and confronted PRG’s

personnel and protested the repossession of the Vehicle. (Id.) Plaintiff contends

that she jumped into the Vehicle and refused to get out; despite this, Plaintiff

alleges that PRG dragged the Vehicle off with her inside. (Id.) According to




                                          2
        Case 5:19-cv-01418-DAE Document 32 Filed 04/30/20 Page 3 of 8




Plaintiff, police officers were thereafter dispatched to the scene and threatened to

arrest Plaintiff and forced her to turn over the Vehicle to PRG. (Id. at 6–7.)

             On March 18, 2020, the Court denied PRG’s motion to dismiss

Plaintiff’s claims and granted Plaintiff’s motion for a more definite statement of

PRG’s counterclaims. (Dkt. # 19.) Among others, the Court determined that

PRG, by virtue of its role enforcing security interests, is subject only to the specific

prohibitions contained in § 1692f(6) of the FDCPA, and not the subject of the main

coverage of the FDCPA. See Obduskey v. McCarthy & Holthus LLP, __ U.S. __,

139 S.Ct. 1029, 1038, 203 L.Ed.2d 390 (2019). On this basis, the Court

determined that it had subject matter jurisdiction to hear this case. (Dkt. # 19 at 9.)

The Court further held that PRG failed to provide any statute or rule in support of

its counterclaim alleging that “this lawsuit is in bad faith and/or for the purpose of

harassment” and that the “suit is vexatious, groundless and frivolous.” (Id. at 12.)

The Court thus granted Plaintiff’s motion for more definite statement and allowed

PRG an opportunity to amend its counterclaim. (Id.)

             In accordance with the Court’s Order, on March 26, 2020, PRG filed

its First Amended Counterclaim. (Dkt. # 20.) On March 30, 2020, Plaintiff filed a

Motion to Dismiss PRG’s First Amended Counterclaim (Dkt. # 21); PRG filed a

response on March 31, 2020 (Dkt. # 23); Plaintiff filed a reply on April 6, 2020

(Dkt. # 26). On March 30, 2020, PRG filed a motion for leave to file a Second


                                           3
        Case 5:19-cv-01418-DAE Document 32 Filed 04/30/20 Page 4 of 8




Amended Counterclaim (Dkt. # 22); Plaintiff filed a response on April 6, 2020

(Dkt. # 27). On April 1, 2020, PRG filed a motion for the Court to reconsider the

Order denying PRG’s motion to dismiss Plaintiff’s suit (Dkt. # 25); on April 8,

2020, Plaintiff filed a response in opposition (Dkt. # 29). On April 7, 2020, PRG

filed a motion to strike impertinent or scandalous matter (Dkt. # 28); on April 10,

2020, Plaintiff filed a response in opposition (Dkt. # 30). These pending matters

are addressed below.

   I.     Motion to Reconsider

             PRG moves the Court to reconsider its Order denying PRG’s motion

to dismiss Plaintiff’s claims. (Dkt. # 25.) According to PRG, the Court erred by

determining that PRG was a “debt collector” who was engaged in interstate

commerce. (Id. at 2.) PRG contends that its repossession of Plaintiff’s vehicle was

wholly intrastate and there was no interstate nexus or component. (Id.) Without

an interstate nexus, PRG argues that this Court lacks subject matter jurisdiction

because there is no federal FDCPA claim. (Id.)

             PRG is mistaken. The FDCPA defines a “debt collector” as “any

person who uses any instrumentality of interstate commerce or the mails in any

business the principal purpose of which is the collection of debts, or who regularly

collects or attempts to collect, directly or indirectly, debts owed or due or asserted

to be owed or due another.” 15 U.S.C. § 1692a(6). An “instrumentality of


                                           4
         Case 5:19-cv-01418-DAE Document 32 Filed 04/30/20 Page 5 of 8




interstate commerce” has been defined to include a road or highway, Overstreet v.

N. Shore Corp., 318 U.S. 125, 129 (1943), the Internet and email, United States v.

Barlow, 568 F.3d 215, 220 (5th Cir. 2009), and even telephones used only

intrastate, United States v. Marek, 238 F.3d 310, 319 n. 35 (5th Cir. 2001). Here, it

is clear that PRG utilizes each of these instrumentalities of commerce in

conducting its business—PRG advertises its services on the Internet and has a

business telephone and email address. (Dkt. # 29-1.) Further, Plaintiff has

attached evidence which demonstrates that PRG in fact utilized a telephone to call

the police in attempting the repossession at issue in this case. (See Dkt. # 29-2.)

The Court can also infer that PRG utilized a highway or roadway to travel to the

repossession location. Given the above, the Court finds that PRG is a “debt

collector” who used an “instrumentality of interstate commerce” and thus meets

the requirement under the FDCPA. The Court will not reconsider its prior order

denying PRG’s motion to dismiss. PRG’s motion to reconsider is denied.

   II.    PRG’s Motion to Amend Counterclaim and Motion to Strike

             PRG has also filed a motion for leave to file a Second Amended

Counterclaim. (Dkt. # 22.) According to PRG, its proposed Second Amended

Counterclaim further specifies and fleshes out its economic damage and injury

caused by Plaintiff but does not otherwise change the basis for its First Amended

Counterclaim. (Id.) Plaintiff opposes this request on the basis that neither the


                                          5
        Case 5:19-cv-01418-DAE Document 32 Filed 04/30/20 Page 6 of 8




FDCPA nor the Court’s inherent authority create an affirmative claim for relief for

PRG. (Dkt. # 27.) Thus, because PRG’s attempt to amend its counterclaim is

futile, Plaintiff asks the Court to deny PRG’s motion. (Id.)

             Rule 15(a) of the Federal Rules of Civil Procedure provides that leave

to amend pleadings “shall be freely given when justice so requires.” Fed. R. Civ.

P. 15(a). The policy of the Federal Rules of Civil Procedure is liberal in favor of

permitting amendment of pleadings, and Rule 15(a) favors the granting of leave to

amend. Unless there is a substantial reason to deny leave to amend, the discretion

of the court is not broad enough to permit denial. Stripling v. Jordan Prod. Co.,

234 F.3d 863, 872 (5th Cir. 2000). Relevant factors to consider in deciding

whether to permit amendment include “undue delay, bad faith or dilatory motive

on the part of the movant, repeated failure to cure deficiencies by amendments

previously allowed, undue prejudice to the opposing party, and futility of

amendment.” Wimm v. Jack Eckerd Corp., 3 F.3d 137, 139 (5th Cir. 1993).

             Although PRG is still within the time permitted to amend pursuant to

the Scheduling Order entered in this case (see Dkt. # 18), the Court will deny

PRG’s motion to amend because it is futile. PRG brings its counterclaim pursuant

to § 1692k(a)(3) of the FDCPA, alleging bad faith and requesting attorney’s fees.

However, because § 1692k does not give rise to an independent cause of action but

merely allows for damages after resolution of the case on the merits, the Court will


                                          6
          Case 5:19-cv-01418-DAE Document 32 Filed 04/30/20 Page 7 of 8




not allow PRG leave to amend to allege its counterclaim in more detail than what

PRG alleged in its First Amended Counterclaim, addressed below. See Allen v.

Scott, No. 3:10–CV–02005–F, 2011 WL 219568, at *2–3 (N.D. Tex. Jan.19, 2011)

(citing Perry v. Stewart Title Co., 756 F.2d 1197, 1211 (5th Cir. 1985)). PRG’s

motion to amend is denied.

              The Court will also deny PRG’s motion to strike impertinent or

scandalous matter. (Dkt. # 28.) According to PRG, the Court should strike

Plaintiff’s use of the word “kidnapped” in Plaintiff’s response to PRG’s motion to

amend because it was used only “to inflame the Court to gain an improper

advantage in this case.” (Id.) The Court did not place any weight on the use of the

word in deciding the issues presented in the pending motion.

   III.    Plaintiff’s Motion to Dismiss Counterclaim

              Plaintiff’s motion to dismiss PRG’s First Amended Counterclaim will

be granted on the same basis that the Court denied PRG’s motion for leave to

amend its counterclaim. Again, a claim brought pursuant to § 1692k(a)(3),

alleging bad faith and requesting attorney’s fees, does not give rise to an

independent cause of action. Nor is there any claim for bad faith litigation based

on a court’s inherent authority. See Russell v. Principi, 257 F.3d 815, 821 (D.C.

Cir. 2001) (“To date no circuit court has held that a federal cause of action exists

[for bad faith litigation].”). Therefore, Plaintiff’s motion will be granted, and


                                           7
        Case 5:19-cv-01418-DAE Document 32 Filed 04/30/20 Page 8 of 8




Defendant’s First Amended Counterclaim will be dismissed. The Court will not

allow PRG yet another opportunity to amend its counterclaim. Should PRG

ultimately prevail, it may file its § 1692k(a)(3) motion at that time.

                                   CONCLUSION

             Based on the foregoing, the Court DENIES: (1) PRG’s Motion to

Reconsider Order Denying PRG’s Motion to Dismiss Plaintiff’s FDCPA Lawsuit

(Dkt. # 25); (2) PRG’s Motion for Leave to File Second Amended Counterclaim

(Dkt. # 22); and (3) PRG’s Motion to Strike Impertinent or Scandalous Matter

(Dkt. # 28). The Court GRANTS Plaintiff’s Motion to Dismiss Counterclaim

(Dkt. # 21), and PRG’s First Amended Counterclaim is DISMISSED.

             IT IS SO ORDERED.

             DATED: San Antonio, Texas, April 30, 2020.




                                               ______________________________________
                                               David Alan Ezra
                                               Senior United States District Judge




                                           8
